Citation Nr: 1118418	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  06-08 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to April 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which in pertinent part denied entitlement to a disability rating in excess of 20 percent for low back strain with degenerative disc disease.

In December 2009, the Board remanded the increased rating issue to the RO via the Appeals Management Center (AMC) in Washington, DC for further evidentiary development.  Thereafter, in an October 2010 rating decision, the AMC increased the rating for the Veteran's service-connected low back strain with degenerative disc disease to 40 percent, effective July 21, 2010.

In a November 2010 decision, the Board denied entitlement to a disability rating in excess of 20 percent prior to July 21, 2010 and in excess of 40 percent from July 21, 2010 for low back strain with degenerative disc disease.  Because a final Board decision was rendered with regard to the increased rating issue, it is no longer a part of the current appeal.  Also in November 2010, pursuant to Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board remanded the issue of entitlement to a TDIU for further evidentiary development.  The requested development was completed, and the remand orders were substantially complied with.  The case has now been returned to the Board for further appellate action.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is service-connected for only one disability: low back strain with degenerative disc disease, evaluated as 40 percent disabling from July 21, 2010.

2.  The Veteran has 41 years of work experience with the U.S. Postal Service, and he last worked in 1996.

3.  The Veteran's service-connected disability alone does not preclude him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in July 2004 and December 2009 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate his claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  These letters advised the Veteran to submit evidence showing his disability had worsened, to include records from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability.  These letters also informed the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the symptoms have on his employment, and provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to increased compensation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increase need not be veteran specific).  In addition, a March 2006 letter explained how VA determines effective dates and the types of evidence which impact such determination, and provided relevant rating criteria for evaluating his lumbar spine disability.  Furthermore, a November 2010 letter asked the Veteran to provide additional information and evidence regarding his claim for a TDIU.  The TDIU claim was last adjudicated in March 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA treatment records and examination reports, and private treatment records.  As instructed in the Board's November 2010 remand, additional information was requested from the Veteran in the November 2010 letter, but the Veteran did not respond to this request.  Therefore, the Board has determined that VA's duty to assist in this regard has been satisfied.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Moreover, he described his symptomatology and its impact on his functioning to VA examiners.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Pertinent Laws and Regulations

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(1) (2010).

In determining whether a veteran is entitled to a total disability rating based upon individual unemployability, neither the veteran's nonservice-connected disabilities nor advancing age may be considered.

For a veteran to prevail on a claim for a total rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. 4.16(a) (2010).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran is service-connected for only one disability: low back strain with degenerative disc disease, evaluated as 40 percent disabling from July 21, 2010.  Because he does not have a single disability rated at 60 percent or a combined rating of at least 70 percent, the Veteran does not meet the above-stated percentage requirements, and therefore the criteria for a schedular evaluation for a TDIU under 38 C.F.R. § 4.16(a) are not met.

That notwithstanding, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), as here, an extraschedular rating is for consideration where a veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b).  Therefore, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected condition and advancing age, which would justify a total rating based upon individual unemployability on an extraschedular basis.  See Van Hoose v. Brown, 4 Vet.  App. 361, 363 (1993).

The record reflects that the Veteran has 41 years of work experience with the U.S. Postal Service, and that he last worked in 1996.

At a December 2004 VA spine examination, the Veteran reported that he had retired in 1996 from his post office job as a rural letter carrier with a driving route.  The examiner noted that any effect on the Veteran's employment was not applicable because he was no longer working.

At a March 2010 VA spine examination, the Veteran reported that he had retired at 63 years of age from his job as a mailman because his low back pain had made it very uncomfortable for him to drive the mail truck and he could not continue.

Pursuant to the Board's November 2010 remand, the Veteran underwent another VA spine examination in December 2010.  On that occasion, it was noted that he retired in 1996 at the age of 63 after 41 years with the U.S. Postal Service.  The Veteran reported that he had a walking route for about 16 years but had to give it up because of multiple joint pains, and that he then bid for a driving route and finished his tenure on a driving route to make it physically easier for him.  The examiner described the effects of the Veteran's service-connected lumbar spine disability on his job by reiterating that the Veteran bid into a driving position for a mail route rather than walking anymore because he had joint pains and his low back pain bothered him a lot.

The December 2010 VA examiner concluded that the Veteran clearly has low back pain and weakness, but that it appeared that the Veteran has several problems that keep him from being gainfully employed, namely because of his physical problems such as recurrent prostate cancer and coronary artery disease.  The examiner opined that the Veteran certainly would not be capable of any physical job requiring any laborious type of work.  The examiner noted that sitting down and taking the weight off the Veteran's back is his comfortable position, but that only minor sedentary activity would be all that he would be capable of doing at this juncture.  The examiner concluded that it is not the Veteran's back that is the only physical problem keeping him from being gainfully employed at this juncture, and that the chronic low back pain would make him unable to perform any strenuous or physically laborious type of jobs now.

As noted above, the Veteran does not meet the schedular criteria for entitlement to a TDIU.  The issue in this case is whether the Veteran is capable of performing the acts required by any type of gainful employment to warrant extraschedular consideration.  The Board acknowledges that the evidence shows that the Veteran is prevented from gainful employment at this time.  However, the December 2010 examiner concluded that other physical problems (such as recurrent prostate cancer and coronary artery disease) kept him from being gainfully employed, in addition to his lumbar spine disability.  The Board notes that the Veteran's prostate cancer and coronary artery disease are not service-connected, and therefore the effects of such disorders have no bearing on this TDIU claim.  There is no medical opinion of record indicating that the Veteran is unemployable due solely to his service-connected lumbar spine disability, without regard to his age or nonservice-connected conditions. The Board also observes that the Veteran has made no specific contentions regarding the relationship between the service-connected low back condition and his unemployability.

Accordingly, the Veteran does not meet the percentage requirements for a TDIU, and the preponderance of the evidence is against a conclusion that the Veteran's service-connected disability alone prevents him from obtaining or retaining gainful employment.  The Board finds that the medical findings on examinations are of greater probative value than the statements of the Veteran regarding his unemployability.  As such, referral for consideration of extraschedular entitlement to a TDIU is not warranted, and the Veteran's claim for a TDIU is denied.  See 38 C.F.R. § 4.16.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


